 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2:18-CV-1314-KJM-DMC
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATION
14    ROSS MEIER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1), Plaintiff’s

19   request for settlement conference (ECF No. 8), and Plaintiff’s motion for the court to provide

20   findings and recommendations (ECF No. 9). Plaintiff alleges Defendants violated his due process

21   rights by removing funds from his prisoner trust account to pay off a restitution. For the reasons

22   set for below this Court recommends the complaint be dismissed without leave to amend,

23   Plaintiff’s request for settlement conference be denied as unnecessary, and Plaintiff’s motion for

24   the court to provide findings and recommendations be denied as moot.

25   ///

26   ///

27   ///

28
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                   Plaintiff has named five Defendants: (1) Ross Meier (2) T. Domingues, (3) David

 3   Baughman, (4) I. S. Manger, and (5) Kathleen Allison. Plaintiff begins his complaint by asserting

 4   that he appointed the Director of Corrections, Kathleen Allison, as “his true and lawful attorney in

 5   fact” with the power to engage in a variety of acts related to Plaintiff’s inmate trust account.

 6   Plaintiff then alleges Defendants Ross Meier, T. Domingues, David Baughman, and I. S. Manger

 7   willingly entered into a “trust relationship” with Plaintiff as trustees of Plaintiff’s trust account.

 8   Plaintiff then alleges the Defendants breached their contractual obligations, presumably their

 9   obligations as trustees and the agency relationship created by the power of attorney, by

10   withdrawing funds to pay restitution. Additionally, Plaintiff alleges Defendants violated various

11   provisions of the California Code of Regulations (“CCR”) by withdrawing these funds and further

12   by collecting on both restitution orders instead of collecting first on the direct order of restitution

13   and then on the restitution from sentencing. Plaintiff also takes issue with the percentage of funds

14   taken out to pay the restitution. Plaintiff contends these acts amount to “embezzlement,” “fraud,”

15   “grand theft,” and “petty left.” Plaintiff asserts all of this under the umbrella of a due process

16   violation.

17

18                                              III. ANALYSIS

19                   A plaintiff cannot state a cognizable claim for relief under the Fourteenth

20   Amendment based on restitution deductions from her inmate trust account. See Thompson v.
21   Swarthout, No. CIV S-11-0780 GEB DAD P, 2012 WL 1682029, at *3 (E.D. Cal. May 14,

22   2012); see also Craft v. Ahuja, No. 10-56933, 2012 WL 688411 at *1 (9th Cir. Feb. 29, 2012)

23   (district court properly dismissed substantive and procedural due process claims based on

24   restitution deductions from an inmate trust account); Abney v. Alameida, 334 F.Supp.2d 1221,

25   1231-32 (S.D. Cal. 2004) (allegations regarding deductions from prisoner’s trust account to

26   satisfy restitution order whether authorized or unauthorized by state law fail to state a claim for
27   violation of substantive and procedural due process rights). Even if the deduction was not

28   authorized, the Supreme Court has held that “an unauthorized intentional deprivation of property
                                                         3
 1   by a state employee does not constitute a violation of the Due Process Clause of the Fourteenth

 2   Amendment if a meaningful post-deprivation remedy for the loss is available” Hudson v. Palmer,

 3   486 U.S. 517, 533 (1984); see also Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994)

 4   (“[N]egligent or intentional deprivation of a prisoner's property fails to state a claim under section

 5   1983 if the state has an adequate post deprivation remedy”). The Ninth Circuit has specifically

 6   held that the California Tort Claims Act, Cal. Gov't Code § 810 et seq., provides an adequate

 7   postdeprivation remedy for loss of property. See Barnett, 31 F.3d at 816–17.

 8                  Here, Plaintiff asserts only claims related to restitution payment withdrawals from

 9   his prison trust account allegedly in violation of various California Code of Regulations. These

10   claims cannot state a cognizable claim for relief under the Fourteenth Amendment’s due process

11   clause because California provides an adequate post-deprivation remedy for such property

12   deprivations. For this reason, Plaintiff’s complaint cannot proceed past screening because

13   Plaintiff has failed to assert a cognizable claim for relief. Further, because all of Plaintiff’s claim

14   are tied to alleged improper and unauthorized deductions from his trust account, it would not be

15   possible for Plaintiff to cure these deficiencies through amendment. Rather, Plaintiff should look

16   to the state courts for relief related to this alleged property deprivation. Thus, because it does not

17   appear possible that the deficiencies identified herein can be cured by amending the complaint,

18   plaintiff is not entitled to leave to amend prior to dismissal of the entire action. See Lopez v.

19   Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                          IV. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends:

 3                  1.      Plaintiff’s complaint (ECF No. 1) be dismissed for failure to state a claim

 4   upon which relief can be granted;

 5                  2.      Plaintiff’s request for settlement conference (ECF No. 8) be denied as

 6   unnecessary; and

 7                  3.      Plaintiff’s motion for the court to provide findings and recommendations

 8   (ECF No. 9) be denied as moot.

 9                  These findings and recommendations are submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court. Responses to objections shall be filed within 14 days after service of

13   objections. Failure to file objections within the specified time may waive the right to appeal. See

14   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16

17   Dated: April 8, 2019
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        5
